STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

KELVIN       WELLS        AND     ON                                                            NO.             2021     CW    1263
TREASURE,          WELLS,         BETHANY
WELLS,       PATRICK           WELLS


VERSUS


RONNIE       BULLION,           DEBRA                                                       JANUARY                   21,     2022
DORSEY,           DOUG    WELBORN




In    Re:           Kevin         Wells,              applying           for        supervisory                       writs,        19th
                    Judicial           District           Court,           Parish          of    East             Baton        Rouge,
                   No.     669962.




BEFORE:            GUIDRY,            HOLDRIDGE,          AND       CHUTZ,        JJ.


        WRIT        NOT    CONSIDERED.                   The       return       date        order           set        the     return

date        for    October            12,        2021,        but       this     writ       application                      was     not

filed        until        October               15,    2021.            Thus,         under       Uniform                   Rules     of

Louisiana              Courts         of        Appeal,            Rule       4- 3,        the     writ                application

appears to be untimely.                               Further,          this     writ       application                      fails    to
comply       with        Uniform            Rules        of    Louisiana              Courts          of        Appeal,         Rules
4- 5( C)(    6)     and (       8).             Relator        failed          to      include             a          copy     of    the
judgment,              order,         or
                                                ruling        complained              of     and        a         copy        of     the
pleadings           on    which        the        ruling        was       founded,          including                  the     pauper
order.




        Supplementation                          of      this           writ          application                      and/ or        an

application for rehearing will not be considered.                                                               Uniform         Rules
of    Louisiana           Courts           of    Appeal,       Rules       2- 18. 7        and     4-      9.


        If        relator       seeks           to    file     a    new    application                with             this    court,
it    must        contain        all        pertinent              documentation                showing                timeliness,
the     missing           items            noted       above,           and     must      comply    with                      Uniform
Rules        of     Louisiana               Courts                  Appeal,           Rule  2- 12. 2.
                                                          of
                                                                                                                             Any     new

application              must         be    filed        on        or    before         February                 3,     2022,        and

must contain a copy of this ruling.

                                                               JMG

                                                               WRC


        Holdridge,              J.,        dissents and would deny the writ.




COURT       OF    APPEAL,         FIRST          CIRCUIT




       DEPUTY            LERK    OF        COURT
                 FOR     THE    COURT